In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 12‐2541 
MICHAEL J. DEGUELLE, 
                                                   Plaintiff‐Appellant, 

                                   v. 

KRISTEN J. CAMILLI, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
            No. 10‐CV‐103‐JPS — J.P. Stadtmueller, Judge. 
                      ____________________ 

       ARGUED JULY 9, 2013 — DECIDED AUGUST 1, 2013 
                 ____________________ 

  Before  EASTERBROOK,  Chief  Judge,  and  POSNER  and 
WILLIAMS, Circuit Judges. 
   POSNER,  Circuit  Judge.  The  plaintiff,  DeGuelle,  an  ac‐
countant,  was  employed  between  1997  and  2009  in  the  tax 
department  of  S.C.  Johnson  &  Son,  Inc.,  a  large  Wisconsin 
manufacturer  of  cleaning  supplies.  He  alleges  that  while 
employed  there  he  discovered  that  the  company  had  com‐
mitted tax fraud. The company fired him, then sued him in a 
Wisconsin state court for breach of contract, conversion, and 
2                                                          No. 12‐2541 


defamation,  all  arising  from  his  having  taken  confidential 
corporate  tax  documents  with  him  when  he  was  fired  and 
having publicly accused the company, in the media (a news‐
paper), of tax fraud. He counterclaimed for wrongful termi‐
nation  and  breach  of  contract,  claiming  the  company  had 
fired  him  in  retaliation  for  his  opposing  the  alleged  tax 
fraud. The company moved for summary judgment, attach‐
ing an affidavit from a tax lawyer at Kirkland & Ellis deny‐
ing there had been any tax fraud. DeGuelle, litigating pro se, 
filed  no  counteraffidavits,  and  so  the  judge  granted  sum‐
mary  judgment  in  favor  of  S.C.  Johnson  &  Son  both  on  the 
company’s  claims  and  DeGuelle’s  counterclaims.  The  Wis‐
consin court of appeals affirmed a month before the present 
appeal was argued. S.C. Johnson & Son, Inc. v. DeGuelle, No. 
2011AP2427, 2013 WL 2420925 (Wis. App. June 5, 2013) (per 
curiam). 
     DeGuelle  had  filed  the  present  suit  in  federal  district 
court against S.C. Johnson & Son long before the Wisconsin 
suit was dismissed. The district court had dismissed the suit 
for failure to state a claim, but we had reversed, 664 F.3d 192 
(7th  Cir.  2011),  and  remanded  the  case  to  the  district  court. 
The federal suit charges both federal and state violations, but 
all  growing  out  of  the  alleged  tax  fraud.  If  there  was  no 
fraud,  the  present  suit  is  groundless,  as  noted  in  our  previ‐
ous  opinion.  Id.  at  200.  On  remand  the  district  judge,  after 
the  trial  court  in  Wisconsin  granted  summary  judgment  in 
favor of the company, did likewise. His ground was that the 
finding  by  the  Wisconsin  court  that  there  had  been  no  tax 
fraud  bound  him  by  the  doctrine  of  collateral  estoppel  (a 
term giving way to “issue preclusion”). If his application of 
the doctrine was sound, he was right to dismiss because, as 
we  said,  if  there  was  no  tax  fraud  there  is  no  merit  to  this 
No. 12‐2541                                                           3


suit. He was right even though he dismissed the suit before 
the  state  appellate  court  decided  DeGuelle’s  appeal.  The 
pendency of an appeal doesn’t suspend the preclusive effect 
of the judgment being appealed. Virnich v. Vorwald, 664 F.3d 
206, 216 and n. 4 (7th Cir. 2011) (Wisconsin law). 
    As collateral estoppel has traditionally been understood, 
the resolution of an issue in a previous litigation between the 
same  parties  (or  parties  “in  privity”  with  them,  but  that  is 
not involved in this case) normally is conclusive of the issue 
in a subsequent litigation. But there are conditions. The par‐
ty against whom the issue had been resolved must have had, 
first, a “full and fair opportunity” to litigate the issue in the 
previous  suit  (where  “opportunity”  includes  incentive—the 
parties could foresee that the same issue might arise in a fu‐
ture  litigation  in  which  the  winner  would  assert  collateral 
estoppel),  and,  second,  a  meaningful  opportunity  to  appeal 
the resolution of the issue. A party would not have had such 
an opportunity if  for example the  resolution had been ines‐
sential to the decision of the trial court, and therefore either 
ignored  by  the  parties  or  treated  by  the  appellate  court  as 
moot.  See,  e.g.,  Taylor  v.  Sturgell,  553  U.S.  880,  892  (2008); 
United States v. Kashamu, 656 F.3d 679, 685–86 (7th Cir. 2011); 
In re Catt, 368 F.3d 789, 791–92 (7th Cir. 2004); Bell v. Dillard 
Dep’t  Stores,  Inc.,  85  F.3d  1451,  1456  (10th  Cir.  1996).  But 
when the conditions for applying collateral estoppel are sat‐
isfied,  “the  doctrine  promotes  important  goals:  it  allows  a 
party  only  one opportunity to litigate  an issue thereby  con‐
serving  the  time  and resources  of  the  parties  and  the  court; 
promotes the finality of judgments; preserves the integrity of 
the  judicial  system  by  eliminating  inconsistent  results;  and 
ensures  that  a  party  not  be  able  to  relitigate  issues  already 
4                                                        No. 12‐2541 


decided against it in prior litigation.” Johnson v. Watkins, 101 
F.3d 792, 795 (2d Cir. 1996). 
     There is no question of lack of opportunity or incentive to 
appeal—DeGuelle got a ruling from the Wisconsin appellate 
court on the trial court’s determination regarding tax fraud. 
But  he  argues  that  he  was  denied  a  full  and  fair  hearing  in 
the  trial  court  (that  is,  an  adequate  hearing—“full  and  fair” 
is  a  redundant  expression)  by  being  denied  an  opportunity 
to  conduct  discovery  without  which  the  tax  expert  he  had 
hired  to  counter  the  Kirkland  &  Ellis  tax  expert  could  not 
prepare  a  proper  affidavit.  The  argument  is  groundless. 
He’d  been  allowed  to  conduct  discovery  and  had  done  so. 
But  because  he  had  failed  to  respect  confidentiality  orders, 
the judge directed that confidential financial records of S.C. 
Johnson  &  Son  be  sent  directly  to  DeGuelle’s  expert—and 
this was done—with the proviso that while the expert could 
discuss  the  preparation of his  expert opinion, and  therefore 
the  pertinent  documents,  with  DeGuelle,  he  couldn’t  show 
him  the  documents  without  the  judge’s  permission. 
DeGuelle  responded  by  ordering  his  expert  not  to  prepare 
an expert report. That unreasonable behavior could not have 
justified  the  judge  in  rejecting  the  Kirkland  lawyer’s  expert 
opinion—as demanded by DeGuelle on the false ground that 
the judge had precluded his filing an opinion by his tax ex‐
pert.  In  all  likelihood  his  expert  after  reviewing  the  docu‐
ments  concluded  that  there  was  no  evidence  of  tax  fraud. 
But  this  inference  is  not  necessary  to  justify  the  judge’s  ac‐
tions. 
   Were the doctrine of collateral estoppel as compact as we 
have  thus  far  assumed,  requiring  only  that  the  finding 
sought  to  be  given  collateral  estoppel  effect  in  subsequent 
No. 12‐2541                                                           5


litigation  between  the  same  parties  (or  their  privies)  have 
been rendered after an opportunity given for (and an incen‐
tive to demand) an adequate hearing and for challenging the 
finding in an appeal, we could stop here and affirm. For the 
Wisconsin appellate court has now determined that the Kirk‐
land  lawyer’s  affidavit,  plus  other  evidence,  “establish[es] 
that [S.C. Johnson & Son] did not engage in any tax fraud or 
crimes  as  DeGuelle  publicly  stated.  The  burden  to  prove 
criminal fraud was on DeGuelle, and he submitted no coun‐
teraffidavits.  As  stated  by  the  trial  court,  DeGuelle’s  claims 
were  unsubstantiated.”  S.C.  Johnson  &  Son,  Inc.  v.  DeGuelle, 
supra,  2013  WL  2420925  at  ¶  25.  (The  reference  to  “publicly 
stated” is to the Johnson company’s defamation claim.) That 
determination by the  appellate court is itself entitled to col‐
lateral estoppel effect; and once that effect is given to the ap‐
pellate court’s determination that the trial court had proper‐
ly  rejected  DeGuelle’s  claim,  any  shadow  over  the  proce‐
dures employed by that court is lifted. 
    But we can’t stop here. We are required to apply not our 
own  notions  of  collateral  estoppel,  or  the  federal  common 
law of collateral estoppel (illustrated by the federal cases we 
cited  earlier—for  “the  preclusive  effect  of  a  federal‐court 
judgment  is  determined  by  federal  common  law,”  Taylor  v. 
Sturgell,  supra,  553  U.S.  at  891),  but  Wisconsin’s  doctrine  of 
collateral estoppel. True, the full faith and credit clause (U.S. 
Const. Art. IV, § 1) requires only states to recognize and en‐
force  the  judgments  of  the  courts  of  other  states,  Franchise 
Tax Board v. Hyatt, 538 U.S. 488, 494 (2003); Rosin v. Monken, 
599  F.3d  574,  576–77  (7th  Cir.  2010),  and  thus  give  those 
judgments the same preclusive force they would enjoy in the 
originating state. Baker v. General Motors Corp., 522 U.S. 222, 
233–34  (1998).  But  the  statute  that  implements  the  full  faith 
6                                                            No. 12‐2541 


and credit clause, 28 U.S.C. § 1738, goes further than the con‐
stitutional clause and requires federal as well as state courts 
to give state court judgments the same preclusive effect that 
the state courts that issued the judgments would give them. 
E.g.,  Allen  v.  McCurry,  449  U.S.  90,  95–96  (1980);  Burke  v. 
Johnston, 452 F.3d 665, 669 (7th Cir. 2006); FPL Energy Maine 
Hydro LLC v. FERC, 551 F.3d 58, 63 n. 2 (1st Cir. 2008). And 
Wisconsin,  like  most  states  if  one  may  judge  from  the  Re‐
statement (Second) of Judgments § 27 (1982), is not content with 
a simple, straightforward test of collateral estoppel, the kind 
of  test,  sketched  above,  that  we  would  find  attractive  as  an 
original matter. 
    Instead  Wisconsin’s  supreme  court  has  adopted  a  five‐
factor “test” for deciding whether to give a finding collateral 
estoppel  effect.  In  re  Estate  of  Rille  ex  rel.  Rille,  728  N.W.2d 
693, 707 (Wis. 2007). No weight is assigned to any factor; the 
weighting  is  in  the  discretion  of  the  trial  court.  Id.  at  707. 
(Such  a  multifactor  test  is  thus  more  accurately  termed  a 
multifactor list. United States v. Rosales, 716 F.3d 996, 997 (7th 
Cir. 2013).) 
     The factors are: 
     1) Could the party against whom preclusion is sought have 
         obtained review of the judgment as a matter of law; 
     2)  Is  the  question  one  of  law  that  involves  two  distinct 
          claims or intervening contextual shifts in the law; 
     3) Do significant differences in the quality or extensiveness 
         of  proceedings  between  the  two  courts  warrant  reliti‐
         gation of the issue; 
     4)  Have  the  burdens  of  persuasion  shifted  such  that  the 
         party  seeking  preclusion  had  a  lower  burden  of  per‐
         suasion in the first trial than in the second; and 
No. 12‐2541                                                             7


    5)  Are  matters  of  public  policy  and  individual  circum‐
        stances  involved  that  would  render  the  application  of 
        collateral  estoppel  to  be  fundamentally  unfair,  includ‐
        ing inadequate opportunity or incentive to obtain a full 
        and fair adjudication in the initial action? 
In re Estate of Rille ex rel. Rille, supra, 728 N.W.2d at 707. 
     The  first  factor  gestures,  a  little  mysteriously,  to  the  re‐
quirement  that  the  loser  have  been  able  to  appeal  the  ad‐
verse ruling sought to be used against him; the requirement 
is  diluted  in  the  Wisconsin  supreme  court’s  formulation  by 
the  trial  judge’s  having  discretion  as  to  how  heavily  to 
weight it. Factor 2 we do not understand at all. Factors 3 and 
4  are  aspects  of  the  requirement  that  the  loser  have  had  an 
opportunity for an adequate hearing in the first proceeding. 
Factor 5, while also related to the adequacy of that hearing, 
opens a Pandora’s Box by invoking public policy, individual 
circumstances,  and  fundamental  fairness.  So  the  five‐factor 
test is really eight factors. Would we could stop with eight! 
We can’t; for after listing the eight factors the opinion states 
that  “these  enumerated  factors  are  illustrative;  they  are  not 
exclusive  or  dispositive….  The  final  decision  whether  the 
doctrine  of  issue  preclusion  [collateral  estoppel]  should  be 
applied  rests  on  the  [trial]  court’s  sense  of  justice  and  equi‐
ty.” Id. The “test” thus is formless. (And what by the way is 
the difference between “justice” and “equity”?) 
    Later in the opinion we learn that in applying factor 5 the 
trial  court  must  “’balance  competing  goals  of  judicial  effi‐
ciency  and  finality,  protection  against  repetitious  or  harass‐
ing  litigation,  and  the  right  to  litigate  one’s  claims.’”  Id.  at 
712, quoting Michelle T. v. Crozier, 495 N.W.2d 327, 330 (Wis. 
1993).  That  brings  the  number  of  factors  to  11,  though  in  a 
8                                                       No. 12‐2541 


later  case  we  learn  that  “the  overarching  task”  in  applying 
the doctrine of collateral estoppel is “to make a holistic, dis‐
cretionary  determination  regarding  fundamental  fairness.” 
Aldrich v.  Labor & Industry Review Comm’n, 814 N.W.2d  433, 
458 (Wis. 2012). Holistic analysis is the opposite of dissecting 
an issue into parts. 
    Cases  from  other  states  applying  multifactor  tests 
abound, but they tend to rely on the Restatement’s test, which 
is similar to Wisconsin’s but less baroque. See, e.g., Allen v. V 
& A Bros., Inc., 26 A.3d 430, 444–45 (N.J. 2011); Elliott v. State, 
247  P.3d  501,  503–05  (Wyo.  2011);  Monat  v.  State  Farm  Ins. 
Co., 677 N.W.2d 843, 845–47 and n. 2 (Mich. 2004); Clusiau v. 
Clusiau  Enterprises,  Inc.,  236  P.3d  1194,  1198–99  (Ariz.  App. 
2010). Section 28 of the Restatement of Judgments lists four fac‐
tors that upon inspection expand to eight, but the list is more 
clearly  written  and  narrower  than  Wisconsin’s;  it  does  not 
include  fundamental  fairness  and  it  is  not  open‐ended.  See 
also Restatement, supra, §§ 27, 29. 
    Conceivably  the  reference  in  the  Wisconsin  decisions  to 
“fundamental fairness” echoes or alludes to cases in which a 
state is asked in the name of comity—the mutual respect of 
sovereigns—to give collateral estoppel effect to a finding by 
a court in a foreign country. The full faith and credit clause 
does not obligate states to respect foreign judgments beyond 
what comity requires. See United States v. Kashamu, supra, 656 
F.3d at 683; Int’l Transactions, Ltd. v. Embotelladora Agral Regi‐
omontana, SA de CV, 347 F.3d 589, 593–94 (5th Cir. 2003); Phil‐
adelphia Gear Corp. v. Philadelphia Gear de Mexico, S.A., 44 F.3d 
187, 191 (3d Cir. 1994). 
   Free‐wheeling  as  the  Wisconsin  courts’  formulation  of 
the  doctrine  of  collateral  estoppel  is,  none  of  its  curlicues 
No. 12‐2541                                                              9


provide a basis for doubting that the rulings by the Wiscon‐
sin  trial  court  and  appellate  court  are  entitled  to  collateral 
estoppel  effect  in  this  case.  The  only  effect  of  the  curlicues 
has  been  to  inveigle  DeGuelle  into  making  frivolous  argu‐
ments,  such  as  that  he  should  be  given  a  break  because  he 
was pro se in the critical stage of the Wisconsin litigation, as 
he is in the present case. He was pro se by choice, as far as 
appears,  rather  than  by  reason  of  indigence.  And  the  idea 
that litigating pro se should insulate a litigant from applica‐
tion of the collateral estoppel doctrine, or, more broadly, the 
doctrine of res judicata, of which collateral estoppel is an as‐
pect, is absurd. See In re Tsamasfyros, 940 F.2d 605, 607 (10th 
Cir.  1991);  Davis  v.  U.S.  Steel  Supply,  688  F.2d  166,  177  (3d 
Cir.  1982)  (en  banc);  Noble  v.  U.S.  Postal  Service,  93  M.S.P.R. 
693, 698 (2003). No doubt a judge might confuse a pro se liti‐
gant  to  the  point  of  denying  him  an  adequate  hearing,  but 
that  didn’t  happen  in  this  case.  The  Wisconsin  trial  judge 
made clear to DeGuelle that he’d have to submit an affidavit 
countering the affidavit of the company’s tax expert in order 
to survive summary judgment. He had hired an expert who 
duly received the documents sought by DeGuelle in discov‐
ery.  His  refusal  to  allow  his  expert  to  file  an  affidavit,  a  re‐
fusal suggesting that the expert found no evidence of the al‐
leged tax fraud, can’t be attributed to the judge. 
    DeGuelle’s  further  argument  that  collateral  estoppel 
should  not  apply  lest  it  deter  whistleblowers  from  suing  is 
also  frivolous.  It  amounts  to  saying  that  whistleblowers 
should  be  exempt  from  preclusion  and  thus  be  allowed  to 
file  identical  cases  against  the  same  parties  in  succession. 
Not  even  Wisconsin’s  open‐ended  test  would  abide  such  a 
blow to finality. 
10                                                     No. 12‐2541 


    DeGuelle makes other arguments, but they are untimely 
as well as patently without merit, so we’ll stop here, with a 
warning  that  if  DeGuelle  persists  in  harassing  S.C.  Johnson 
& Son with litigation over his claims, now definitively reject‐
ed,  based  on  allegations  of  tax  fraud,  he  will  be  courting 
sanctions. 

                                                        AFFIRMED.